 

 

 

 

MARTIN E. ADAMS

KARLOFF C. COMMISSIONG
MITTED TO PRACTICE IN NEW YORK
WWW.AMCMLAW.COM

65 BROADWAY SUITE 715
New York, NY 10006
TEL: 212-430-6590

Fax: 212-981-3305

 

 

 

 

 

 

 

May 27, 2021
VIA ECF AND ELECTRONIC MAIL SO ORDERED
Hon. George B. Daniels The conference is adjourned from
United States District Judge June 7, 2021 to July 20, 2021 at 10:00 a.m.
Daniel Patrick Moynihan
United States Courthouse KM AY 9 , net & ? One
500 Pearl St. Alo cus Lanna. ,

 

New York, NY 10007-1312

Re: United States v. Christian Guzman, 98 Cr. 846 (GBD) - Request for adjournment of
VOSR Hearing

 

Dear Judge Daniels:

I write to request a 45-day adjournment of the Violation of Supervised Released Hearing
(VOSR) scheduled for June 1, 2021. The government consents to this request. Additional
time is necessary to review and discuss: 1) the specifications listed in the Request for
Summons with Mr. Christian Guzman, 2) his associated case in New Jersey State Court
and 3) a possible plea in this matter. Accordingly, I request a 45-day adjournment of the
VOSR scheduled for June 1, 2021.

Respectfully Submitted,
Karloff C. Commissiong, Esq.

Ce: AUSA Kevin Meade (via electronic mail)

 

 
